  Case: 1:19-cv-00118-MRB Doc #: 65 Filed: 12/02/19 Page: 1 of 5 PAGEID #: 1671




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



 PLANNED PARENTHOOD SOUTHWEST OHIO
 REGION, et al.,


                                                             Case No. 1:19-cv-00118
                              Plaintiffs,
                                                             JUDGE MICHAEL R. BARRETT
        v.



 DAVID YOST, in his official capacity as Attorney
 General of the state of Ohio, et al.,



                              Defendants.




   PLAINTIFF PLANNED PARENTHOOD OF GREATER OHIO’S REQUEST FOR
   RULING ON MOTION FOR RECONSIDERATION OR IN THE ALTERNATIVE
      NOTICE OF MODIFICATION TO MOTION FOR RECONSIDERATION

       On May 9, 2019, Plaintiffs Planned Parenthood of Greater Ohio (PPGOH), Planned

Parenthood Southwest Ohio Region (PPSWO), and Women’s Medical Center (WMC) filed a

Motion for Reconsideration (Motion) (ECF No. 55), asking this Court to modify its April 18,

2019 Preliminary Injunction (ECF No. 49). In part, the Motion for Reconsideration asked the

Court to broaden its Preliminary Injunction to enjoin application of Ohio Rev. Code § 2919.15

(the Act) as to PPGOH, which would have allowed PPGOH to go on performing D&E abortions

up to 19.6 weeks as measured from the first day of a patient’s last menstrual period (“LMP”)




                                               1
  Case: 1:19-cv-00118-MRB Doc #: 65 Filed: 12/02/19 Page: 2 of 5 PAGEID #: 1672




without first attempting to cause fetal demise. PPGOH respectfully requests the Court rule on

the Motion.

       In its Temporary Restraining Order (ECF No. 30) and later its Preliminary Injunction, the

Court enjoined the application of the Act in four instances:

           a. Where a physician performs a D&E procedure before 18 weeks LMP;

           b. Where, during the course of a D&E procedure, a physician accidentally removes

               fetal parts when intending to comply with demise requirements;

           c. Where a physician performs a D&E procedure after an attempted demise

               procedure fails;

           d. Where a physician performs a D&E procedure without demise after making a

               medical determination that a given patient is not a candidate for a demise

               procedure, either because a procedure is contraindicated or medically impossible

               for that patient.


Importantly, the Preliminary Injunction did not enjoin the application of the Act as to all patients,

nor did it allow for clinics that do not perform demise procedures, like PPGOH, to provide

abortion services after 18 weeks LMP without first attempting a demise procedure. ECF No. 49.

       As stated in the Motion, the Court’s factual findings require a facial injunction of the Act,

and at the very least, that relief to be extended to all PPGOH patients seeking a D&E, even at 18

weeks and later. As the Court found, PPGOH physicians do not attempt to cause demise using

digoxin or any other means before performing a D&E procedure. ECF No. 49 (Preliminary

Injunction) at 16 (digoxin); 19 (potassium chloride); 23 (umbilical cord transection). Based on

the Court’s factual findings as to the lack of efficacy and availability of the demise procedures



                                                 2
  Case: 1:19-cv-00118-MRB Doc #: 65 Filed: 12/02/19 Page: 3 of 5 PAGEID #: 1673




utilized by other providers (but not PPGOH), it is clear that forcing PPGOH to perform demise

procedures on its patients creates an undue burden. Motion at 9-10.

       Since the Temporary Restraining Order (ECF No. 30) went into effect on March 21,

2019, PPGOH has not served patients over 17.6 weeks LMP because it did not have the ability

to, nor is it medically necessary to, provide fetal demise procedures prior to a D&E. See

Declaration of Adarsh Krishen (Krishen Decl.) at ¶ 5. Not providing services to patients

between 17.6 weeks and 19.6 weeks LMP has put providers at PPGOH in the difficult situation

of having to turn away patients who are in need of abortion services, but who are too far along

gestationally for the doctors at PPGOH to serve. Id. at ¶ 6.

       PPGOH has determined its patient population is being harmed by not providing abortion

services between 17.6 weeks LMP and 19.6 weeks LMP. Id. at ¶ 7. Because there is a real need

among the patient population for this service, PPGOH is taking steps to have certain of its

doctors begin attempting fetal demise using digoxin injections prior to performing D&E abortion

procedures to comply with the Preliminary Injunction. Id. at ¶ 8. PPGOH continues to believe

that performing digoxin injections is a medically unnecessary procedure that adds additional risk

to the D&E procedure. Id. at ¶ 10. These risks were confirmed by the Court’s findings in its

Preliminary Injunction. See ECF No. 49 at 16 (“[i]In response to questioning from the Court, the

Parties’ witnesses agreed that digoxin creates risks of infection and extramural delivery…”); id.

at 17 (“Digoxin has also been shown to increase risks of digoxin toxicity, cardiac distress,

rupture of membranes, damage to maternal vessels, and bleeding.”); id. at 18 (“Digoxin also

presents side effects such as nausea and vomiting and can be painful and anxiety-inducing for the

patient.”). However, in spite of the risks, it is the best available option at this time to allow




                                                   3
  Case: 1:19-cv-00118-MRB Doc #: 65 Filed: 12/02/19 Page: 4 of 5 PAGEID #: 1674




PPGOH to provide its patients with needed abortion services while continuing to comply with

the Preliminary Injunction. Krishen Decl. at ¶ 10.

        Based on the Court’s findings and conclusions, PPGOH maintains that the Preliminary

Injunction should be modified to facially enjoin the Act, or at the very least to additionally enjoin

application of the Act as to PPGOH and would request the Court grant the Motion. Should the

Court not rule on the Motion, or should the Court not rule in PPGOH’s favor, PPGOH

respectfully alerts the Court that in order to meet its patients’ needs, it anticipates beginning the

use of digoxin injections at one of its two health centers at which abortion is provided on patients

at 18.0 weeks LMP and later as of December 15, 2019. To that end, to the extent the Motion

remains pending after December 15, 2019, PPGOH respectfully withdraws its alternative request

to enjoin the Act with respect to PPGOH patients seeking abortion at 18.0 weeks LMP and later,

but nothing in this Notice modifies the request otherwise made in the Motion for Reconsideration

as to the facial invalidity of the Act.



Dated: December 2, 2019                       Respectfully submitted,

MELISSA COHEN (pro hac vice)                  JENNIFER L. BRANCH (OHIO BAR. NO. 0038893)
PLANNED PARENTHOOD                            Trial Attorney for Plaintiffs
FEDERATION OF AMERICA                         GERHARDSTEIN & BRANCH CO. LPA
123 William Street, Floor 9                   441 Vine Street, Suite 3400
New York, NY 10038                            Cincinnati, OH 42502
(212) 541-7800                                (513) 621-9100
(212) 247-6811 (fax)                          (513) 345-5543 (fax)

RICHARD MUNIZ (pro hac vice)                  Counsel for Plaintiffs Planned Parenthood
PLANNED PARENTHOOD                            Southwest Ohio Region, Planned Parenthood of
FEDERATION OF AMERICA                         Greater Ohio, Sharon Liner, M.D., Women’s Med
1110 Vermont Avenue NW, Suite 300             Group Professional Corporation
Washington, DC 20005
(202) 973-4800                                By /s/ Alan E. Schoenfeld
(202) 296-3480 (fax)                          ALAN E. SCHOENFELD (pro hac vice)


                                                  4
  Case: 1:19-cv-00118-MRB Doc #: 65 Filed: 12/02/19 Page: 5 of 5 PAGEID #: 1675




Counsel for Plaintiffs Planned        WILMER CUTLER PICKERING HALE AND
Parenthood Southwest Ohio Region,     DORR LLP
Planned Parenthood of Greater Ohio,   7 World Trade Center
Sharon Liner, M.D.                    250 Greenwich Street New York, NY 10007
                                      (212) 230-8800

                                      JENNY PELAEZ
                                      WILMER CUTLER PICKERING HALE AND
                                      DORR LLP
                                      350 South Grand Avenue, Suite 1200
                                      Los Angeles, CA 90071
                                      (213) 443-5300

                                      FELICIA ELLSWORTH (pro hac vice)
                                      ALLYSON SLATER (pro hac vice)
                                      WILMER CUTLER PICKERING HALE AND
                                      DORR LLP
                                      60 State Street
                                      Boston, MA 02109
                                      (617) 526-6000




                                         5
